Citation Nr: 0517257	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-29 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left eye detached 
retina, claimed as secondary to hypertension.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1969.  These matters are before the 
Board of Veterans' Appeals (Board) from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
notice requirements of the VCAA and implementing regulations 
appear to be met.

The last statement of the case (SOC) regarding the veteran's 
claims was issued in September 2003.  Since then and prior to 
certification and transfer of the record to the Board, the RO 
received evidence (dated from January 2000 to April 2004), 
pertinent to both issues on appeal.  Hence, this evidence is 
relevant.  In these circumstances, if the last SOC (or the 
most recent supplemental SOC (SSOC)) was prepared before the 
receipt of additional evidence, an SSOC will be furnished to 
the veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  Therefore, in 
accordance with 38 C.F.R. § 19.37(a) and 38 C.F.R. § 19.31, 
as amended, 67 Fed. Reg. 3104-05 (January 23, 2002), this 
case must be returned to the RO for consideration and the 
issuance of an supplemental SOC (SSOC).  
To ensure that due process requirements are met, the case is 
REMANDED to the RO for the following:

The RO should review the entire claim 
files, particularly including all 
evidence received since the September 
2003 SOC, and should undertake all 
appropriate action under the pertinent 
regulations.  The RO should then 
adjudicate the claims.  If either remains 
denied, an appropriate SSOC should be 
issued, and the veteran and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


